      Case 2:21-cr-00051-RGK Document 28 Filed 04/06/21 Page 1 of 2 Page ID #:91




1    GEORGE G. MGDESYAN, SBN 225476
     MGDESYAN LAW FIRM
2
     4529 Sherman Oaks Ave.
3    Sherman Oaks, CA 91403
     Telephone: (818) 386-6777
4    Facsimile: (818) 754-6778
     Email: george@mgdesyanlaw.com
5
     Attorney for Defendant
6    FELIX CISNEROS JR
7                                  UNITED STATES DISTRICT COURT
                                  CENRTRAL DISTRICT OF CALIFORNIA
8

     UNITED STATES OF AMERICA,                          )   Case No.: 21-CR-00051-RGK
9                                                       )
                                                        )   STIPULATION TO MODIFY
10                            Plaintiff,                )   CONDITIONS OF RELEASE TO
                                                        )   ELIMINATE LOCATION
11   vs.                                                )   MONITORING
                                                        )
12   FELIX CISNEROS JR,                                 )
                                                        )
                                                        )
13                            Defendant
14

15
     Defendant, through his counsel of record, George Mgdesyan, has contacted Assistant United
16
     States Attorney Ruth Pinkel, and the parties agreed to the following:
17

18
            1. On March 2, 2021, this Honorable Court approved Mr. Cisneros’ unsecured
19
                appearance bond and conditions of release. (Dkt. No. 14)
20
            2. Among other conditions of his release, Mr. Cisneros was ordered to participate in the
21
                Location Monitoring Program including a location monitoring bracelet pending the
22
                posting of a bond by a third-party surety to substitute for the bond from defendant’s
23
                wife. (Id.)
24

25

26

27                             STIPULATION FOR MODIFICATION OF RELEASE CONDITIONS - 1


28
      Case 2:21-cr-00051-RGK Document 28 Filed 04/06/21 Page 2 of 2 Page ID #:92




            3.   This Honorable Court indicated that location monitoring program would be removed
1
                 after the parties agreed on a substituted surety. The substituted affidavit of surety was
2

3                filed on March 4, 2021 (Dkt. 24); therefore, location monitoring should be removed.

4           4. Defense Counsel and counsel for the government, Ruth Pinkel, discussed and agreed

5                upon this request.

6           5. The conditions of his Release should be modified to reflect said modification.
7

8
     Dated: April 6, 2021                   Respectfully Submitted,
9

10                                                    George G. Mgdesyan
                                                    /s/
11                                                  George G. Mgdesyan
                                                    MGDESYAN LAW FIRM
12                                                  Attorney for Defendant
                                                    FELIX CISNEROS JR
13
     Dated: April 6, 2021                           Respectfully Submitted,
14

15
                                                    /s/Ruth Pinkel      via email authorization
16                                                  Ruth Pinkel
                                                    Assistant United States Attorney
17
                                                    Attorney for Plaintiff
18
                                                    UNITED STATES OF AMERICA

19

20

21

22

23

24

25

26

27                           STIPULATION FOR MODIFICATION OF RELEASE CONDITIONS - 2


28
